Title: To Thomas Jefferson from Pseudonym: "Your Fellow Citizen", 3 July 1807
From: Pseudonym: “Your Fellow Citizen”
To: Jefferson, Thomas


                        
                            Sir,
                            
                                3 July 1807
                            
                        
                        I deem it my duty to say to you upon the affair of the Chesapeake that I am informed by persons here well
                            acquainted with Admiral Berkely that he is a very wild fellow and very near a madman—I therefore hope that he has acted
                            without instructions and that it would be proper for us untill we hear from England to act with moderation and put
                            ourselves in a posture of defence, prepared for the worst—
                        A war with England at this moment would be distruction to this country—
                        
                        
                            
                                your fellow Citizen
                     
                        
                        
                            The naval officers of Britain will no doubt do all they can to involve the two countries in war and they
                                are the only people who would be benefitted by a war—this ought to have our attention.
                        
                    